Citation Nr: 1039069	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from August 1991 to 
December 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2004 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Veteran's hearing before the Board in January 2008, the 
Veteran indicated, among other things, that he had received 
additional treatment for his left knee at the Louisiana State 
University (LSU) Medical Center, and that he had a new address.  
In its March 2008 Remand, the Board asked the Appeals Management 
Center (AMC) to secure appropriate consent from the Veteran, and 
then contact the LSU Medical Center for the purpose of obtaining 
any and all medical records of the Veteran relating to evaluation 
or treatment for his left knee disability dated in recent years.  

The AMC sent three letters to the Veteran requesting the evidence 
from LSU.  However, on each occasion, the AMC sent the letter to 
an address other than the one the Veteran provided at his Board 
hearing.  As such, it is unclear whether the Veteran ever 
received any of the letters, but the fact remains that no consent 
to obtain the records was ever received back from the Veteran, 
and no records from this facility have been obtained.  Another 
attempt to obtain these records should be made, with the request 
for the consent form to be sent to the Veteran's current address 
of record.  

Additionally, in February 2010, the Veteran submitted medical 
evidence from the Orthopedic Specialists of Louisiana.  However, 
this evidence has not been considered by either the AMC or RO; 
and the Veteran made it clear at his hearing before the Board 
that he did not wish to waive RO consideration of additional 
evidence.  As such, this evidence should be considered on remand.

Lastly, the Veteran's January 2008 Board hearing was conducted by 
a Veterans Law Judge who has since retired.  Therefore, the 
Veteran should be given another opportunity to appear at a 
hearing either in Washington, DC, at his local RO, or via   video 
conference at his local RO, since the law requires that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  38 U.S.C. § 
7107(c); 38 C.F.R. § 20.707.  In this regard, as was the case 
with the Veteran's first hearing, the Department of Veterans 
Affairs (VA) cannot pay any expenses the Veteran might incur 
related to another hearing.  If the Veteran would like an 
additional hearing, either the Veteran or his representative 
should so inform VA.

Under the forgoing circumstances, the case is REMANDED for the 
following action:

1.  After securing any appropriate consent 
from the Veteran, the request for which 
should be sent to his current address (as 
of this writing, as identified on page 3 of 
his January 2008 hearing transcript), the 
AMC/RO should contact the Louisiana State 
University Medical Center for the purpose 
of obtaining any and all medical records of 
the Veteran relating to evaluation or 
treatment for his left knee disability 
since April 2003.  If the AMC/RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him of this and request him to 
provide copies of the outstanding medical 
records.

2.  Conduct any additional development that 
is logically indicated following review of 
any records obtained as a result of this 
Remand.  

3.  Then readjudicate the appeal, 
considering all the evidence of record, 
including those documents associated with 
the file since the July 2009 supplemental 
statement of the case.  If the claim 
remains denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

4.  The Veteran or his representative 
should advise VA whether the Veteran 
desires to testify at another hearing 
before a member of the Board, and if so, 
whether in Washington, DC, at his local RO, 
or via video conference at his local RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


